IN THE SUPREME COURT, STATE OF WYOMING

                                    2013 WY 155

                                                             October Term, A.D. 2013

                                                                December 18, 2013

BOARD OF PROFESSIONAL
RESPONSIBILITY, WYOMING
STATE BAR,

Petitioner,
                                                 D-13-0008
v.

SCOTT M. POWERS, WSB #6-3188,

Respondent.


                         ORDER OF PUBLIC CENSURE

[¶1]   This matter came before the Court upon a “Report and Recommendation for
Public Censure,” filed herein November 14, 2013, by the Board of Professional
Responsibility for the Wyoming State Bar, pursuant to Section 16 of the Disciplinary
Code for the Wyoming State Bar (stipulated discipline). The Court, after a careful review
of the Board of Professional Responsibility’s Report and Recommendation and the file,
finds that the Report and Recommendation should be approved, confirmed and adopted
by the Court, and that Respondent Scott M. Powers should be publicly censured for his
conduct. It is, therefore,

[¶2] ADJUDGED AND ORDERED that the Board of Professional Responsibility’s
Report and Recommendation for Public Censure, which is attached hereto and
incorporated herein, shall be, and the same hereby is, approved, confirmed, and adopted
by this Court; and it is further

[¶3] ADJUDGED AND ORDERED that Scott M. Powers is hereby publicly censured
for his conduct, which is described in the Report and Recommendation for Public
Censure. The public censure shall include issuance of a press release consistent with the
one set out in the Report and Recommendation for Public Censure; and it is further
[¶4] ORDERED that, pursuant to Section 26 of the Disciplinary Code for the
Wyoming State Bar, Mr. Powers shall reimburse the Wyoming State Bar the amount of
$50.00, representing the costs incurred in handling this matter, as well as pay the
administrative fee of $500.00. Mr. Powers shall pay the total amount of $550.00 to the
Clerk of the Board of Professional Responsibility on or before January 31, 2014; and it is
further

[¶5] ORDERED that the Clerk of this Court shall docket this Order of Public Censure,
along with the incorporated Report and Recommendation for Public Censure, as a matter
coming regularly before this Court as a public record; and it is further

[¶6] ORDERED that, pursuant to Section 4(a)(iv) of the Disciplinary Code for the
Wyoming State Bar, this Order of Public Censure, along with the incorporated Report
and Recommendation for Public Censure, shall be published in the Wyoming Reporter
and the Pacific Reporter; and it is further

[¶7] ORDERED that the Clerk of this Court cause a copy of this Order of Public
Censure to be served upon Respondent Scott M. Powers.

[¶8]   DATED this 18th day of December, 2013.


                                                BY THE COURT:

                                                /s/

                                                MARILYN S. KITE
                                                Chief Justice